DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter 

Claims 1-20 are allowed.

Reasons for Allowable Subject Matter 

Michaels et al, US patent no. 4,473,449, teach a method of cleaning a used dialysis fluid having urea to produce a cleansed dialysis fluid, the method comprising: passing the used dialysis fluid having urea through a device including a urea decomposition unit including an inlet for entry of the used dialysis fluid having urea and an outlet for outputting the cleansed dialysis fluid, and a set of electrodes having an anode and a cathode with an electrocatalytic surface for decomposition of urea via electrooxidation (see Fig. 1 and column 2, lines 36-49; and column 3, lines 29-38).

Richter et al, US patent no. 4,388,163, teach a method of cleaning a used dialysis fluid having urea to produce a cleansed dialysis fluid, the method comprising: passing the used dialysis fluid having urea through a device including a urea decomposition unit including an inlet for entry of the used dialysis fluid having urea and an outlet for outputting the cleansed dialysis fluid, and a set of electrodes having an anode and a cathode with an electrocatalytic surface for decomposition of urea via electrooxidation (see Fig. 1 and 2; and column 3, lines 22-52).

However, neither Michaels nor Richter teach that the device includes an electrodialysis unit including a set of electrodes having an anode and a cathode with an electrocatalytic surface for separation of the used dialysis fluid having urea via electrodialysis, wherein the used dialysis fluid having urea is separated into an acid stream and a basic stream, wherein at least one of (i) the basic stream of the electrodialysis unit is placed in fluid communication with the inlet of the urea decomposition unit, (ii) the acid stream from the electrodialysis unit is in fluid communication with the outlet of the urea decomposition unit, or (iii) the acid stream is circulated through the electrodialysis unit. Mani teaches an electrodialysis stack 10 for separation of a fluid into an acid stream and a basic stream (see Fig. 1 and column 4, lines 51-

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/SALIL JAIN/Examiner, Art Unit 1795